Case 5:20-cv-00129-PGB-PRL Document 67 Filed 06/08/20 Page 1 of 2 PageID 527



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

MATTHEW T. MCGILL

       Plaintiff,

v.                                                             Case No: 5:20-cv-00129-PGB-PRL


DARIAN BURKE, ALAN HAYS, DAVID
R. MILES, and MARTHA
MACFARLANE,

       Defendants.


                                             ORDER
       On April 28, 2020, Plaintiff filed an amended complaint against Defendants and requested

an award of attorney’s fees. (Doc. 41, prayer for relief in Counts I, II, III, IV, V). Defendant Miles

filed this motion to strike Plaintiff’s request for attorney’s fees from him claiming that Plaintiff

was not entitled to such a reward. (Doc. 48). In his response, Plaintiff agreed that he was not

entitled to attorney’s fees from Defendant Miles. (Doc. 59). Plaintiff further claimed that it was a

scrivener’s error to not indicate that he was seeking fees only as to Defendant Burke in her official

capacity as Clerk of the Town of Howey in the Hills. (Doc. 59).

       Accordingly, Defendant Miles’ motion to strike Plaintiff’s request for attorney’s fees (Doc.

48) is GRANTED. Except for the request for attorney’s fees from Defendant Burke, Plaintiff’s

request for attorney’s fees in Counts I, II, III, IV, and V are stricken from the amended complaint

(Doc. 41).

       DONE and ORDERED in Ocala, Florida on June 8, 2020.
Case 5:20-cv-00129-PGB-PRL Document 67 Filed 06/08/20 Page 2 of 2 PageID 528




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                    -2-
